Gerald C. Mann



   Ron. D. Richard Voges             Opinion No. O-3975
   county Attorney                   Re: Into what county fund should
   Wilson County                     trial fees o,f the various justices
   Floresville,  Texas               of the peace and the county judge
                                     be paid?
   Dear Sir:
                 Your letter of September 8, 1941, requesting an opinion
   of this     department on the above stated question reads as follows:
              “Will you please advise me into what County Fund,
        the trial fees of the various justices  of the peace end
        the County Judge should be paid to?
               “Article  1628, V .A.C.S., provides for the Classifl-
        cation.of    Count,y Funds, and reads as followsr
              “‘The      Funds received by the County Treasurer shall
        be classed       as follows,  and shall be appropriated,  re-
        spectively,       to the payment of all claims registered    in
        the first,       second and third classes:,
                “‘1.   All jury fees, all money received     from the
        sale    of estrays,  and all occupation taxes.
               “‘2.  All money received under any of the provi-
        sions of the road and bridge law, ----   and all fines and
        forfeitures.

               39 All money received,
                I*   I
                                        not otherwise        appropri-
        ated herein or by theCommissioners court. *
               “Attorney General’s Opinion, O-634 To S-T. Denny,
        County Auditor, Houston County, dated April 20, 1939,
        reads:
               “‘The trial fees provided for by Article      1074,
        C.C.P., must be collected    and paid over in the same man-
        ner as in the case of a jury fee and such fees cannot be
        legally    paid into several separate specially    created
        funds for each individual    justice   of the peace.    The jus-
        tice of the peace is entitled      to receive his trial fees
        provided by Article    6052, C.C.P., by draft upon the County
        Treasurer. t
Hon. D. Richard Voges,    page 2      (O-3975)


            “Based upon the above opinion, ‘paid over in the
       same manner as in the case of a jury fee’ it seems
       that the trial fees collected must be placed in the
       jury fund.
             “Please advise me whether the trial fees may be
       placed in the General fund out of which the justices
       of the peace are paid?”
            Our opinion No. 0-634, which is referred  to in your
letter,   does not pass upon the question presented in your inquiry.
That opinion does not hold that the trial   fees provided for by
Article 1074, Code of Criminal Procedure, must be placed in the
jury fund.    In that opinion, we had under the consideration  the
following   question:
              “Can trial fees provided    by Art. 1074, C.C.P., for
       justices   of the peace be paid    into the specially  cre-
       ated funds mentioned, and how      should the justices  of the
       peace be paid under the facts      set forth?”
            We are enclosing   a copy of the above mentioned opinion
for   your information.
            kticle   1074, Vernon’s     Code of Criminal   Procedure,   pro-
vide s:
             “In each case of conviction   in a county court, or
       a county court at law, whether by a jury or by a court,
       there shall be taxed against the defendant or against
       all defendants,   when several are held jointly,  a trial
       fee of Five Dollars,   the same to be collected  and paid
       over in the same manner as in the case of a jury fee,
       and in the justice   court the trial fee shall be the sum
       of Four Dollars.”
            Article   1052, Code of Criminal Procedure, provides in
effect  th,at the county judge, or the judge of the court at law,
shall be paid Three Dollars by the county for each criminal action
tried and finally     disposed of before him, and such statute further
provides that justices      of the peace shall receive Two Dollars and
fifty  cents in all counties having a population      in excess of 20,-
000 inhabitants     and Three Dollars in all counties having a popula-
tion of 20,000 inhabitants      or less, for each criminal action tried
and finally   disposed of before him, such fees to be paid by the
county when such claims are filed in compliance with said article.
This statute imposed an obligation       upon the county to pay the fees
provided therein for each criminal action tried and finally       dis-
posed of before such judge or justice       of the peace, and the county
Hon. D. Richard         Voges,    page 3   (o-3975)


owes this fee to the judge or justice   of the peace regardless
whether the trial fee as provided by &ticle    1074, Code of Crimi-
,nal Procedure, supra, is collected  or not.
              Article     1077,    Code of Criminal   Procedure,   reads as fol-
lows:
              “A jury fee shall be collected  as other costs in
        a case, and the officer  collecting  it shall forthwith.
        pay it to the County Treasurer of the county where the
        conviction  was had.”
              Article     1073,    Code of Criminal   Procedure,   provides:
               “In     each criminal act ion tried by a jury in the
        district       or county courts,  or county court at law, a
        jury fee       of Five Dollars shall be taxed against the de-
        fendant      if he is convicted.”
              Article     1075,    Code of Criminal   Procedure,   provides:
               ‘iIf the defendant is convicted in a criminal action
        tried by a jury in a justice      court, a jury fee of three
        dollars     shall be taxed against him.”
             None of the above mentioned articles      which authorize the
collection     of the jury fee provide that the fee when collected
shall be credited to the jury fund when paid to the County Treas-
urer by the collecting       officer.    It is Article 1628, supra, which
commands the Treasurer to credit the jury fund with the fee when
collected.      Likewise   A rticle    1074, Code of Criminal Procedure,
when construed with Lticle          1077, supra, does not direct the Treas-
urer to credit trial      fees when received by him to any particular
fund, but Article 1628, supra, does direct the Treasurer to credit
the general fund with such fees when so received by him unless
otherwise approprlated       by the statute or by the Commissioners’
court.     The statute has not “otherwise appropriatedI       trial fees.
He do not know whether the Commissioners * Court of your county has
done so.     If not. the trial fees must be credited      to the general
fund of the county.
          This opinion is limited to counties whose officers,                  both
county and precinct,  are compensated on a fee basis.
              Our opinion No. O-3435 supports the conclusion  reached
herein,     and we enclose a copy of this opinion for your informatlon.
Hon. D, Richard Voges, page 4   (O-3975)

            Trusting that the foregoing fully answers your inquiry,
we are
                                Yours very truly
                                ATTORNEY GENERAL OF TEXAS
                                By /s/ k-dell Williains
                                Ardell Williams, Assistant
APPROVED OCT 1 1941
/s/ Grover Se1iers
FIRST ASSISTAHT ATTOBNEY GENERAL
APPROVED;OPINION COMMITTRE
BY:      BWB, CHAIRMAN
AW:GO:wb
ENCLOSURE